Citation Nr: 1621325	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  10-06 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to October 1966, to include service during the Vietnam War.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In August 2013, the Board denied the appeal for service connection for tinnitus.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), which in March 2014 granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), vacated the Board's decision, and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.

This case was previously before the Board in September 2014, when it was remanded for further development in accordance with the JMR, to include obtaining an addendum opinion.  The opinion was obtained in March 2015.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran's tinnitus is not shown to have been incurred in service or to otherwise be the result of service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In June 2009, the RO sent the Veteran a letter, prior to adjudication of his claim, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in July 2009, August 2013, and March 2015.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.


Facts and Analysis

In August 2004 private treatment records, the Veteran reported a history of bilateral otomycosis.  At that time, his hearing was essentially stable and he denied experiencing any tinnitus.

At the September 2008 audiological evaluation, the Veteran complained of both hearing loss and tinnitus.  He reported noise exposure in service while working as an electrician on C-130 airplanes without hearing protection, to include being present when aircraft engines were started.  He denied any recreational or occupational noise exposure after service.  He stated that his constant bilateral tinnitus began 10 years or more before.  The examiner offered the opinion that it was less likely than not that the Veteran's tinnitus was caused by or a result of service, because he had separated from service over 40 years before but the tinnitus had not begun until approximately 10 years before.  There was no evidence of tinnitus in service.

In a private treatment note from September 2008, after having tubes placed in his ears, the Veteran reported some continued hearing loss and tinnitus.  

In a statement submitted by the Veteran in January 2009, he reported that he was experiencing ringing in his ears, which he attributed to his noise exposure in service.  Specifically, he noted that his job in service included repairing C-130 aircraft and that, to test the repairs, the pilots would start the plane engines, at times all four at once, with him standing nearby to ensure that the repairs were done correctly.  He said he was not issued hearing protection at that time.  He said he had begun having hearing problems in his mid-twenties and that treatment and medication had not provided permanent relief. 

At the July 2009 audiological evaluation, the Veteran reported that "ear noises" began in the late 1960s, which were intermittent at first.  He was treated for it in West Virginia.  He stated that he currently experienced constant bilateral tinnitus that was high-pitched and or medium to loud volume which he fond both aggravating and distracting.  The examiner offered the opinion that the Veteran's tinnitus was less likely than not due to military service because there was no clear connection between the Veteran's military service and the onset of his tinnitus.  He had not been treated for or complained of tinnitus in service and had denied tinnitus in a medical treatment record in August 2004, but reported having tinnitus in 2008.  At the September 2008 audiological examination he reported that his tinnitus had started 10 years prior, but at that time he had been separated from service for 40 years.  The examiner acknowledged the Veteran's history as provided at the current examination, namely constant bilateral tinnitus beginning in the late 1960s, but stated that if that had been the case the Veteran would not have denied experiencing tinnitus at the August 2004 examination.  

At the August 2013 VA audiological evaluation, the Veteran reported experiencing tinnitus since his mid-20s.  The examiner noted that the Veteran had told the September 2008 examiner that his tinnitus began 10 years or more ago, and the July 2009 examiner that he had ear noises beginning in the late 1960s, which was intermittent.  

The March 2014 JMR remanded the question of service connection for tinnitus to the Board, finding that the Board did not address a failure by the September 2008 VA examiner to address the Veteran's in-service noise exposure.  The Board subsequently remanded the matter for additional VA examination.

The March 2015 VA examination report addendum was requested to address whether in-service acoustic trauma was responsible for the Veteran's tinnitus.  The examiner again offered the opinion that the Veteran's tinnitus was less likely than not the result of military noise exposure.  Again, the examiner noted that the Veteran in 2008 identified his tinnitus as beginning 10 years or more ago, although he had been separated from service for over 40 years.  In a review of the Veteran's symptom history, the Veteran did not state that his tinnitus had its incurrence in service and there was no documentation of tinnitus complaints in service.  At the July 2009 VA examination, the Veteran initially identified the report of onset of tinnitus as the 1970s, but later requested that the date be corrected to show it in the 1960s.  The examiner also cited the Veteran's denial of tinnitus during his private treatment in 2004.  The examiner reasoned that if the Veteran's tinnitus had begun in the late 1960s and had been constant, he would not have denied experiencing tinnitus during his private treatment in 2004.

After a review of all of the evidence of record, the Board finds that entitlement to service connection for tinnitus has not been established.  Specifically, the Board notes that the history as provided by the Veteran through the years has been rather inconsistent.  He has asserted that his tinnitus was caused by the exposure to loud noises, specifically airplane engines in service, and that Board concedes that such exposure did occur.  However, the Veteran has never said in his statements to VA that he experienced tinnitus at the time of his in-service noise exposure.  Rather, at various evaluations conducted beginning in 2004, nearly 40 years after service separation, he has given a varied history of his symptoms.  Private treatment records dated in 2004 show a denial of tinnitus to his otolaryngologist, followed by the earliest report of tinnitus in 2008, after tubes were placed in the Veteran's ears.  Subsequently, in histories provided to VA examiners, the Veteran has reported onset of tinnitus in his twenties (the Veteran was born in 1943), in the 1960s, in the 1970s, and in the 1990s, stating that it had been constant ever since.

The Veteran is considered competent to provide evidence regarding symptoms he has experienced, which would include tinnitus.  However, given the inconsistent history provided, the Board cannot presume to find any one statement regarding the onset of symptoms of tinnitus more credible than another.  As such, the history provided by the Veteran cannot be relied upon as evidence of the date of onset.  Indeed, it is that sort of inconsistency which is the basis for the negative nexus opinions provided by VA examinations in 2008, 2013, and 2015.  It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of continuity of symptomatology of some other basis for linking the current disability to military service.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).

In light of the foregoing, the evidence for the Veteran's claim of service connection is neither in favor of the claim nor in equipoise, such that the benefit-of-the-doubt rule would apply here.  38 U.S.C.A. § 5107(b).  The claim must be denied.
ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


